Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on March 24, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on March 24, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Kenneth Cool on June 19, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


	Line 13 change “base component” to “base electronic component”
	Lines 16-17 change “base component” to “base electronic component”
	Line 25 change “without contacting the outer short bumps” to “without an electrical connection between a top side of the outer short bumps and the substrate bottom side”

Change Claim 4 to:
4.	(Currently amended):  The semiconductor device of claim 1, wherein: 
	the inner short bumps and the tall bumps are [[not]] electrically connected with the base electronic component

Claim 5,
	Line 3 change “base component” to “base electronic component”

Claim 17,
	Line 7 change “base component” to “base electronic component”
	Lines 10-11 change “base component” to “base electronic component”
	Line 17 change “base component” to “base electronic component”
	Line 20 change “cavity; and” to “cavity;
	Line 22 change “tall bumps” to “tall bumps; and
a second underfill between the base electronic component and the substrate bottom side;
wherein the second underfill contacts the outer short bumps and the substrate bottom side”



18.	(Currently amended):  The semiconductor device of claim 17, 

	wherein:
		the second underfill contacts a lateral portion of the tall bumps 
and does not contact the inner short bumps.

Claim 21,
	Line 9 change “base component” to “base electronic component”
Lines 12-13 change “base component” to “base electronic component”
Line 17 change “base component” to “base electronic component”
	Line 20 change “without contacting the outer short bumps” to “without an electrical connection between a top side of the outer short bumps and the substrate bottom side.”

Claim 22,
	Line 2 change “base component” to “base electronic component”
Line 6 change “base component” to “base electronic component”





Allowable Subject Matter
5.	Claims 1-18 and 21-22 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance; the prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a mounted electronic component coupled to the inner short bumps of the base electronic component; wherein: the tall bumps of the base electronic component are coupled to the conductive pads of the substrate; the mounted electronic component is in the substrate cavity; and the substrate bottom side covers at least a portion of the outer short bumps of the base electronic component without an electrical connection between a top side of the outer short bumps and the substrate bottom side” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 17, “a mounted electronic component coupled to the inner short bumps of the base electronic component; a first underfill between the base electronic component and the mounted electronic component; wherein: the tall bumps of the base electronic component are coupled to the conductive pads of the substrate; lateral sides of the mounted electronic component are bounded by the substrate cavity; the first underfill contacts lateral portions of the inner short bumps and of the outer short bumps without contacting the tall bumps; and a second underfill between the base electronic component and the substrate bottom side; wherein the second underfill is between the outer short bumps and the substrate bottom side” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 17 incorporate allowable subject matter.
Claim 21, “a mounted electronic component coupled to the inner short bumps of the base electronic component; wherein: the tall bumps of the base electronic component are coupled to the conductive pads of the substrate; the mounted electronic component is in the substrate cavity; and the substrate bottom side covers at least a portion of the outer short bumps of the base electronic component without an electrical connection between a top side of the outer short bumps and the substrate bottom side” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 21 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are prior arts which are relevant to the Applicants invention which are cited on the PTO-892 and the most pertinent figures:
2020/0058519 (Fig. 2A); 2020/0035604 (Figs. 1-2 and 13); 2017/0053850 (Figs. 23-24); 2019/0131273 (Fig. 20); 2016/0056087 (Fig. 9 and 11D); 2015/0255366 (Fig. 3); 2018/0174984 (Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818